DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JAVONTA RYANS,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1915

                              [May 10, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Cheryl    Caracuzzo,      Judge;   L.T.    Case    No.
502016CF004146AXXXMB.

  Carey Haughwout, Public Defender, and Jessica A. De Vera, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Marc B.
Hernandez, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.